Fourth Court of Appeals
                               San Antonio, Texas
                                      April 10, 2019

                                   No. 04-18-00484-CR

                               David Asa VILLARREAL,
                                      Appellant-s

                                            v.

                                  The STATE of Texas,
                                       Appellee-s

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0549
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to May 15, 2019. Further requests for extension of time in which to file
appellant’s brief will be disfavored.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court